In an action, inter alia, to equitably distribute the parties’ marital property, based on a judgment of divorce issued by the Superior Court of Arizona, County of Maricopa, dated May 27, 1992, the defendant appeals from an order of the Supreme Court, Suffolk County (Lifson, J.), dated October 29, 1999, which denied that branch of her motion which was for an award of an attorney’s fee.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, under the circumstances of this case, the Supreme Court properly exercised its discretion in denying the branch of her motion which was for an award of an attorney’s fee (see Domestic Relations Law § 238). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.